365 So. 2d 1375 (1978)
Hon. Ernest N. MORIAL, Mayor of the City of New Orleans, and Hon. Joseph I. Giarrusso, Councilman at large and President of the Council of the City of New Orleans
v.
Hon. William J. GUSTE, Jr., Attorney General of the State of Louisiana and Hon. Harry F. Connick, District Attorney for the Parish of Orleans.
No. 63555.
Supreme Court of Louisiana.
December 14, 1978.
Writ denied.
SANDERS, C. J., would grant the writ being of the opinion that the issue raised is of such importance that this court should speak on it.